 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY C. HERNANDEZ,                              No. 2:20-cv-1661 DB P
12                        Plaintiff,
13            v.                                         ORDER
14    ALLEN, et al.,
15                        Defendants.
16

17           Plaintiff is a state inmate proceeding pro se and in forma pauperis with a civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff claims jail officials violated his rights while he was

19   confined to the Amador County Jail. Presently before the court is plaintiff’s third amended

20   complaint for screening. (ECF No. 16.) For the reasons set forth below, the court will give

21   plaintiff the option of proceeding with the complaint as screened or filing an amended complaint.

22
                                                  SCREENING
23
        I.         Legal Standards
24
             The court is required to screen complaints brought by prisoners seeking relief against a
25
     governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §
26
     1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims
27
     that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be
28
                                                        1
 1   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

 2   U.S.C. § 1915A(b)(1) & (2).

 3          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 4   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 5   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 6   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 7   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 8   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

 9   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

10   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

11   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell

12   AtlanticCorp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

13   (1957)).

14          However, in order to survive dismissal for failure to state a claim a complaint must

15   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

16   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

17   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

18   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

19   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

20   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).
21          The Civil Rights Act under which this action was filed provides as follows:

22                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
23                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
24                  or other proper proceeding for redress.
25   42 U.S.C. § 1983. Here, the defendants must act under color of federal law. Bivens, 403 U.S. at

26   389. The statute requires that there be an actual connection or link between the
27   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

28   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362
                                                          2
 1   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the

 2   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or

 3   omits to perform an act which he is legally required to do that causes the deprivation of which

 4   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 5                Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 6   their employees under a theory of respondeat superior and, therefore, when a named defendant

 7   holds a supervisorial position, the causal link between him and the claimed constitutional

 8   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

 9   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

10   concerning the involvement of official personnel in civil rights violations are not sufficient. See

11   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

12          II.      Allegations in the Third Amended Complaint

13                Plaintiff states the events giving rise to the claim occurred while he was incarcerated at

14   Amador County Jail. (ECF No. 16 at 1.) He has identified the following defendants: (1)

15   lieutenant Stone; (2) captain J. Benov; (3) and sergeant McCarty.

16                On September 11, 2019, plaintiff was in his assigned cell sitting at his desk working on

17   something related to his criminal case. (Id. at 4.) Sergeant McCarty approached the cell and told

18   plaintiff to “cuff up.” Plaintiff asked why and McCarty indicated that he wanted to talk to

19   plaintiff. Plaintiff refused, and McCarty “threatened [plaintiff] with unnecessary force.”

20                Lieutenant Stone indicated that they wanted to search his cell. Plaintiff submitted to
21   restraints without resistance. Captain J. Benov and Stone escorted plaintiff to the A-pod main

22   door. Stone was on plaintiff’s left side and Benov was on the right. Plaintiff asked if he could

23   remain present while officers searched his legal documents.

24                Stone “excessively squeeze[d]” plaintiff’s left bicep and tricep causing him pain. (Id. at

25   4-5.) Stone and Benov raised plaintiff up to “tip toe level” and then yanked on his arm causing

26   pain in his shoulder and a loud pop in his neck. (Id. at 5.) They yanked his arm above his neck,
27   causing pain to radiate through his back and neck, then forced his face to the ground. The

28   ////
                                                             3
 1   officers used force to keep plaintiff in that position causing him to lose his footing. They dragged

 2   him to a safety cell where they kept him for approximately two and a half hours.

 3                 Plaintiff alleges officers subjected him to such treatment because they did not like plaintiff

 4   filing grievances, complaining, threatening to file lawsuits, and obtaining their information during

 5   the course of litigation. (Id.)

 6          III.      Does the Complaint State a Claim under § 1983?

 7                    A. Cell Search

 8                 The Fourth Amendment’s protection against unreasonable searches extends to

 9   incarcerated individuals. Michenfelder v. Sumner, 860 F.2d 328, 332 (9th Cir. 1988) (citing Bell

10   v. Wolfish, 441 U.S. 520, 558 (1979)). However, to the extent plaintiff claims that his rights

11   were violated by an unauthorized search of his cell, such a claim fails as a matter of law. See

12   Hudson v. Palmer, 468 U.S. 517, 536 (1984) (“The Fourth Amendment has not applicability to a

13   prison cell.”); see also Mitchell v. Dupnik, 75 F.3d 517, 522 (9th Cir. 1996) (holding that pretrial

14   detainees have no reasonable expectation of privacy in their cells). This is the case even though

15   plaintiff has alleged that he had legal materials related to his case and that he was proceeding

16   without counsel in that case. Mitchell, 75 F.3d at 523. Additionally, plaintiff has no right to be

17   present during a cell search. Block v. Rutherford, 468 U.S. 576, 591 (1984) (per curiam).

18                 Accordingly, plaintiff’s allegation that officers conducted an unauthorized search and that

19   he was not allowed to be present for the search fails to state a cognizable claim.

20                    B. Excessive Force
21                 It is not clear from the allegations in the complaint whether plaintiff was a pretrial

22   detainee, or a convicted inmate housed at the Shasta County Jail. The Eighth Amendment

23   prohibits the infliction of “cruel and unusual punishments.” U.S. Const. amend. VIII. The

24   unnecessary and wanton infliction of pain constitutes cruel and unusual punishment prohibited by

25   the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986); Ingraham v. Wright, 430

26   U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976). Neither accident nor
27   negligence constitutes cruel and unusual punishment, as “[i]t is obduracy and wantonness, not

28   ////
                                                               4
 1   inadvertence or error in good faith, that characterize the conduct prohibited by the Cruel and

 2   Unusual Punishments Clause.” Whitley, 475 U.S. at 319.

 3          “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places

 4   restraints on prison officials, who may not ... use excessive physical force against prisoners.”

 5   Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citing Hudson v. McMillian, 503 U.S. 1 (1992) ).

 6   “[W]henever prison officials stand accused of using excessive physical force in violation of the

 7   [Eighth Amendment], the core judicial inquiry is ... whether force was applied in a good-faith

 8   effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson,

 9   503 U.S. at 6-7 (citing Whitley v. Albers, 475 U.S. 312 (1986) ).

10          Pretrial detainees are afforded greater protection under the constitution than prisoners.

11   Stone v. City of San Francisco, 968 F.2d 850, 857 n.10 (9th Cir. 1992). A pretrial detainee’s

12   right to be free from excessive force comes from the Due Process Clause of the Fourteenth

13   Amendment and not the Eighth Amendment. Kingsley v. Hendrickson, 576 U.S. 389 (2015).

14   Unless the plaintiff demonstrates that the defendant intended to punish the inmate, conditions or

15   restrictions that are reasonably related to legitimate penological objectives do not violate pretrial

16   detainees’ right to be free from punishment. See Block v. Rutherford, 468 U.S. 576, 584 (1984).

17   Pretrial detainee’s must show that the defendant purposely or knowingly used objectively

18   unreasonable force. Kingsley, 576 U.S. at 396.

19          Plaintiff has alleged that officers Stone and Benov squeezed his arms, yanked them, and

20   pulled him to the ground even though he was not resisting. The court finds such allegations are
21   sufficient to state a claim against these defendants under either standard. Castro v. County of Los

22   Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016) (under either the Eighth Amendment’s Cruel

23   and Unusual Clause or the Fourteenth Amendment’s Due Process Clause a “plaintiff must show

24   that the prison officials acted with ‘deliberate indifference’”).

25              C. Retaliation

26          Plaintiff appears to allege that adverse action was taken against him because “they didn’t
27   like plaintiff filing grievances complaining and threatening to file lawsuits and obtaining their

28   ////
                                                         5
 1   info during the course of litigation.” (ECF No. 16 at 5.) However, it is not clear if plaintiff

 2   intends to bring a claim for violation of his rights under the First Amendment.

 3             To state a claim for violation of his rights under the First Amendment a plaintiff must

 4   allege the following: (1) “a state actor took some adverse action against an inmate (2) because of

 5   (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his

 6   First Amendment rights, and (5) the action did not reasonably advance a legitimate correctional

 7   goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote and citations

 8   omitted).

 9             The allegations are not sufficient to state a claim because plaintiff has not specified which

10   defendants retaliated against him. He also has not stated facts showing that the cell search and

11   excessive use of force was the motivation for the identified defendants taking action against him.

12   In any amended complaint, plaintiff should specify which defendants took adverse action against

13   him and some fact showing that those defendants were motivated to take such adverse action

14   because plaintiff filed grievances.

15       IV.      Amending the Complaint

16             As set forth above, plaintiff has stated a potentially cognizable excessive force claim

17   against defendants Stone and Benov. The complaint does not contain any additional claims.

18   However, plaintiff will have the option to proceed with the complaint as screened or file an

19   amended complaint.

20             Plaintiff is advised that in an amended complaint he must clearly identify each defendant
21   and the action that defendant took that violated his constitutional rights. The court is not required

22   to review exhibits to determine what plaintiff’s charging allegations are as to each named

23   defendant. The charging allegations must be set forth in the amended complaint, so defendants

24   have fair notice of the claims plaintiff is presenting. That said, plaintiff need not provide every

25   detailed fact in support of his claims. Rather, plaintiff should provide a short, plain statement of

26   each claim. See Fed. R. Civ. P. 8(a).
27             Any amended complaint must show the federal court has jurisdiction, the action is brought

28   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must
                                                           6
 1   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

 2   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.

 3   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation

 4   of a constitutional right if he does an act, participates in another’s act or omits to perform an act

 5   he is legally required to do that causes the alleged deprivation).

 6          In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

 7   R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

 8   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

 9   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

10          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

11   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

12   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

13   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

14   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema

15   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

16   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

17          An amended complaint must be complete in itself without reference to any prior pleading.

18   E.D. Cal. R. 220. Once plaintiff files an amended complaint, all prior pleadings are superseded.

19   Any amended complaint should contain all of the allegations related to his claim in this action. If

20   plaintiff wishes to pursue his claims against the defendant, they must be set forth in the amended
21   complaint.

22          By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and

23   has evidentiary support for his allegations, and for violation of this rule the court may impose

24   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

25   ////

26   ////
27   ////

28   ////
                                                         7
 1                                                         CONCLUSION

 2             For the reasons set forth above, IT IS HEREBY ORDERED that:

 3             1. Plaintiff states a potentially cognizable excessive force claim against defendants Stone

 4   and Benov as set forth in Section III above. The complaint does not contain any additional

 5   cognizable claims. Accordingly, plaintiff will have the option of proceedings with the complaint

 6   as screened or filing an amended complaint.

 7             2. Within sixty (60) days of the date of this order, plaintiff shall fill out and return the

 8   attached form indicating how he would like to proceed in this action.

 9             3. Plaintiff is warned that his failure to comply with this order will result in a

10   recommendation that this action be dismissed.

11   Dated: May 21, 2021

12

13

14

15

16

17

18

19   DB:12
     DB//DB Prisoner Inbox/Civil.Rights/S/hern1661.scrn3
20
21

22

23

24

25

26
27

28
                                                                8
 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9   ANTHONY C. HERNANDEZ,                             No. 2:20-cv-1661 DB P

10                      Plaintiff,

11           v.                                        PLAINTIFF’S NOTICE ON HOW TO
                                                       PROCEED
12   ALLEN, et al.,

13                      Defendants.

14
     Check one:
15
     _____   Plaintiff wants to proceed immediately on his excessive force claim against defendants
16
             Stone and Benov. Plaintiff understands that by going forward without amending the
17
             complaint he is voluntarily dismissing all other claims and defendants.
18

19
     _____   Plaintiff wants to amend the complaint.
20
21
     DATED:_______________________
22

23
                                                                Anthony Hernandez
24                                                              Plaintiff pro se
25

26
27

28
                                                       9
